DETAILED ACTION
 	This Office action is in response to Applicant’s amendment filed on 12/8/2021. Claims 1-3, 5, 7, 8, 10, 12-19, 21, 24, 26, 37, and 46 are still pending. This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/27/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 8, 10, 12, 14, 17, 19, 21, 24, 26, 37, 46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (US 20200146077 A1, hereinafter Li).


Consider claim 1, Li disclose a method for establishing a session, comprising: 
receiving, by an access and mobility management function entity, a session establishment request sent by a user equipment (in step 0, the UE may send a request 
determining, by the access and mobility management function entity, to establish a control plane session for the user equipment (Next, in step 1, once the AMF gets the NAS message including a session establishment request, it may select a SMF for the session establishment process. The selection of SMF may be done based on querying subscription information via the Unified Data Management (UDM) or policy information via the Policy Control Function (PCF) or it may be based on whether a SMF supports NIDD (5G non-IP data delivery), Fig. 11 and paragraphs 110-111); 
instructing, by the access and mobility management function entity, a session management function entity to establish the control plane session for the user equipment (In step 2, the AMF forwards the session establishment request to the selected SMF with information discussed in step 0 and step 1, Fig. 11 and paragraph 115); 
performing, by the access and mobility management function entity, data transmission with the user equipment through a Non Access Stratum, NAS, message (As shown, in step 1, a UE application generates the uplink (UL) data, and sends it to the AMF with UE ID and session ID included within a NAS message. In addition, the UE may add a parameter indicating that the NAS message includes a non-IP data, Fig. 12 and paragraph 148).

Consider claim 2, and as applied to claim 1 above, Li discloses wherein determining, by the access and mobility management function entity, to establish the 

Consider claim 3, and as applied to claim 1 above, Li discloses instructing, by the access and mobility management function entity, tunnel information of the access and mobility management function entity to the session management function entity, wherein the tunnel information of the access and mobility management function entity is used by a user plane function entity to send downlink data to the access and mobility management function entity (In step 2, the AMF forwards the session establishment request to the selected SMF with information discussed in step 0 and step 1, paragraph 115; In step 0, the UE may send a request (i.e. a registration or service request) to establish a new PDU session to AMF through the RAN. UE may provide the following information inserted in the NAS message: Downlink data buffering option (indicates if buffering should be enabled for the session), use NEF Indication--an indication of 

Consider claim 8, and as applied to claim 1 above, Li discloses wherein performing, by the access and mobility management function entity, data transmission with the user equipment through the NAS message, comprises: 
performing, by the access and mobility management function entity, data transmission with the user equipment through an NAS mobility management message (in step 1, a UE application generates the uplink (UL) data, and sends it to the AMF with UE ID and session ID included within a NAS message. In addition, the UE may add a parameter indicating that the NAS message includes a non-IP data, Fig. 12 and paragraph 148); and the method further comprises: 
performing, by the access and mobility management function entity, data transmission with a user plane function entity through a tunnel (tunnel information between AMF and UPF (Tunnel information between AMF and NEF, between AMF and UPF, or between SMF and NEF for NIDD, paragraph 134).

Consider claim 10, and as applied to claim 1 above, Li discloses wherein
performing, by the access and mobility management function entity, data transmission with the user equipment through the NAS message, comprises: 
performing, by the access and mobility management function entity, data transmission with the user equipment through an NAS session management message (in step 1, a UE application generates the uplink (UL) data, and sends it to the AMF with 
performing, by the access and mobility management function entity, transmission of the NAS session management message with the session management function entity (the SMF is in the data path, Fig. 12 and paragraph 151).

Consider claim 12, Li discloses a method for establishing a session, comprising: 
receiving, by a session management function entity, a session establishment request sent by a user equipment (in step 0, the UE may send a request (i.e. a registration or service request) to establish a new PDU session to AMF through the RAN, Fig. 11 and paragraph 100); 
receiving, by the session management function entity, instruction information of establishing a control plane session for the user equipment sent by an access and mobility management function entity (In step 2, the AMF forwards the session establishment request to the selected SMF with information discussed in step 0 and step 1, Fig. 11 and paragraph 115); 
instructing, by the session management function entity, tunnel information of downlink data transmission to a user plane function entity (In step 10, the SMF sends the session establishment request to the NEF (or UPF in case UPF is used as the anchor point. The following information may be included: Tunnel information between AMF and NEF, between AMF and UPF, or between SMF and NEF for NIDD… Data 

Consider claim 14, and as applied to claim 12, Li discloses wherein the tunnel information of downlink data transmission is tunnel information of the access and mobility management function entity; or tunnel information of the session management function entity (In step 10, the SMF sends the session establishment request to the NEF (or UPF in case UPF is used as the anchor point. The following information may be included: Tunnel information between AMF and NEF, between AMF and UPF, or between SMF and NEF for NIDD… Data buffering enablement: indicate if the data buffering mechanism is enabled for the downlink data destined to the UE, Fig. 11 and paragraphs 134, 138, and 141).

Consider claim 17, and as applied to claim 12 above, Li discloses determining, by the session management function entity, a session type to be control plane session according to session context information of the user equipment (In step 10, the SMF sends the session establishment request to the NEF (or UPF in case UPF is used as the anchor point). The following information may be included:. PDU session type: non-IP, Fig. 11 and paragraph 134).
	
	Consider claim 19, and as applied to claim 12 above Li discloses performing, by the session management function entity, data transmission with the user equipment through a Non Access Stratum, NAS, session management message in step 1, a UE 

Consider claim 21, Li discloses a method for establishing a session, comprising: 
sending, by a user equipment, a session establishment request to an access and mobility management function entity (in step 0, the UE may send a request (i.e. a registration or service request) to establish a new PDU session to AMF through the RAN, Fig. 11 and paragraph 100); 
establishing, by the user equipment, a control plane session with the access and mobility management function entity (In step 13, the AMF notifies the RAN and UE about the completion of session establishment, Fig. 11 and paragraph 146); 
performing, by the user equipment, data transmission with the access and mobility management function entity through the control plane session (As shown, in step 1, a UE application generates the uplink (UL) data, and sends it to the AMF with UE ID and session ID included within a NAS message. In addition, the UE may add a parameter indicating that the NAS message includes a non-IP data, Fig. 12 and paragraph 148).



Consider claim 26, and as applied to claim 1 above, Li discloses an access and mobility management function entity for establishing a session, wherein the access and mobility management function entity comprises a processor, a memory and a transceiver, wherein the processor is configured to read a program in the memory to perform the method according to claim 1 (see Fig. 34 and paragraph 164).

Consider claim 37, and as applied to claim 12 above, Li discloses a session management function entity for establishing a session, comprising: a processor, a memory and a transceiver, wherein the processor is configured to read a program in the memory to perform the method according to claim 12 (see Fig. 34 and paragraph 164).

Consider claim 46, and as applied to claim 21 above, Li discloses a user equipment for establishing a session, comprising a processor, a memory and a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 7, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Park et al (US 20200137675 A1, hereinafter Park).

Consider claim 5, and as applied to claim 1 above, Li does not expressly disclose receiving, by the access and mobility management function entity, tunnel information of a user plane function entity instructed by the session management function entity, wherein the tunnel information of the user plane function entity is used by the access and mobility management function entity to send uplink data to the user plane function entity.
In the same field of endeavor, Park discloses receiving, by the access and mobility management function entity, tunnel information of a user plane function entity instructed by the session management function entity, wherein the tunnel information of 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Park with the teachings of Li to improve the efficiency in a registration procedure for UEs which essentially need establishment of a PDU session.

Consider claim 7, and as applied to claim 5 above, Park discloses receiving, by the access and mobility management function entity, service quality information of the session instructed by the session management function entity (From SMF to AMF: SM response (cause, N2 SM information (PDU session ID, QoS profile, CN tunnel information), N1 SM information (PDU session establishment authorization (approved QoS rule, SSC mode, S-NSSAI, allocated IPv4 address))), Fig. 18 and paragraph 809).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Park with the teachings of Li to improve the efficiency in a registration procedure for UEs which essentially need establishment of a PDU session.

Consider claim 15, and as applied to claim 12 above, Li does not expressly disclose instructing, by the session management function entity service quality 
In the same field of endeavor, Park discloses instructing, by the session management function entity service quality information of the session requested to be established to the access and mobility management function entity (From SMF to AMF: SM response (cause, N2 SM information (PDU session ID, QoS profile, CN tunnel information), N1 SM information (PDU session establishment authorization (approved QoS rule, SSC mode, S-NSSAI, allocated IPv4 address))), Fig. 18 and paragraph 809).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Park with the teachings of Li to improve the efficiency in a registration procedure for UEs which essentially need establishment of a PDU session.

Consider claim 16, and as applied to claim 12 above, Li does not expressly disclose instructing, by the session management function entity, tunnel information of the user plane function entity to the access and mobility management function entity.
In the same field of endeavor, Park discloses instructing, by the session management function entity, tunnel information of the user plane function entity to the access and mobility management function entity (From SMF to AMF: SM response (cause, N2 SM information (PDU session ID, QoS profile, CN tunnel information), N1 SM information (PDU session establishment authorization (approved QoS rule, SSC mode, S-NSSAI, allocated IPv4 address))), Fig. 18 and paragraph 809).


Consider claim 18, and as applied to claim 17 above, Li does not expressly disclose instructing, by the session management function entity, tunnel information of the user plane function entity corresponding to the session requested to be established to the access and mobility management function entity.
In the same field of endeavor, Park discloses instructing, by the session management function entity, tunnel information of the user plane function entity corresponding to the session requested to be established to the access and mobility management function entity (From SMF to AMF: SM response (cause, N2 SM information (PDU session ID, QoS profile, CN tunnel information), N1 SM information (PDU session establishment authorization (approved QoS rule, SSC mode, S-NSSAI, allocated IPv4 address))), Fig. 18 and paragraph 809).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Park with the teachings of Li to improve the efficiency in a registration procedure for UEs which essentially need establishment of a PDU session.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Talebi Fard et al (US 20190159227 A1, hereinafter Talebi Fard)

Consider claim 13, and as applied to claim 12 above, Li does not expressly disclose receiving, by the session management function entity, tunnel information of the access and mobility management function entity sent by the access and mobility management function entity.
In the same field of endeavor, Talebi Fard discloses receiving, by the session management function entity, tunnel information of the access and mobility management function entity sent by the access and mobility management function entity (the AMF 155 may send to the SMF 160 a Nsmf_PDUSession_UpdateSMContext Request (N2 SM information (AN Tunnel Info), RAT Type) per PDU Session. If the AMF 155 may receive N2 SM information (one or multiple) from the RAN 105, then the AMF 155 may forward the N2 SM information to the relevant SMF 160, paragraph 110).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Talebi Fard with the teachings of Li to implement enhanced features and functionalities in a 5G system. 
Response to Arguments
Applicant's arguments filed 12/8/2021 have been fully considered but they are not persuasive. Applicant argues on page 8 that D1 (The Examiner assumes by D1, the Applicant means Li) does not disclose the process of establishing a control plane session, and that Li does not support the control plane data transmission under 5G architecture.
systems and methods are introduced to enable a UE to send data to a network, via a user plane or via control plane NAS messaging, to be stored in a DSF. Embodiments described herein describe how the UE may request the service from the network slice when the UE registers with the network, may establish the PDU session to send data to the DSF, and may send data to be stored in the DSF (e.g., via the user or control plane)”, and in paragraph 3 Li discloses that “a PDU session may be a control plane PDU session”. Furthermore, Li discloses in paragraph 25, that “a 5G NIDD architecture is proposed including different options of data paths for non-IP data delivery (NIDD) through the 5G core network”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.